249 F.2d 448
In re SCHAFER'S BAKERIES, Debtor, UNSECURED CREDITORS' COMMITTEE, Petitioner,v.WOODWARD COMMERCIAL CORPORATION, Respondent.
No. 13418.
United States Court of Appeals Sixth Circuit.
November 15, 1957.

Appeal from the United States District Court for the Eastern District of Michigan, Southern Division, Detroit; Ralph M. Freeman, Judge.
Butzel, Levin, Winston & Quint, Detroit, Mich., Eckhart, Klein, McSwain & Campbell, Chicago, Ill., for petitioner.
Joseph S. Radom, and Levin, Levin, Garvett & Dill, Detroit, Mich., Schimberg, Jacobs & Schimberg, Chicago, Ill., for respondent.
PER CURIAM.


1
Upon consideration of the application of the Unsecured Creditors' Committee for leave to appeal, and the supporting and opposing briefs, the application is hereby denied for the reason that no final judgment, order, or decree has been entered by the district court. 155 F. Supp. 902.